 



EXHIBIT 10.1
EXECUTION COPY
PURCHASE AND SALE AGREEMENT
Dated as of August 30, 2006
between
VARIOUS ENTITIES LISTED ON SCHEDULE I,
as the Originators
and
COOPER RECEIVABLES LLC
Purchase and Sale Agreement
(Cooper)

 



--------------------------------------------------------------------------------



 



CONTENTS

          Clause      Subject Matter   Page
 
       
ARTICLE I
       
AGREEMENT TO PURCHASE AND SELL
       
1
       
 
       
SECTION 1.1 Agreement To Purchase and Sell
    1  
SECTION 1.2 Timing of Purchases
    2  
SECTION 1.3 Consideration for Purchases
    3  
SECTION 1.4 Purchase and Sale Termination Date
    3  
SECTION 1.5 Intention of the Parties
    3  
 
       
ARTICLE II
       
PURCHASE REPORT; CALCULATION OF PURCHASE PRICE
       
4
       
 
       
SECTION 2.1 Purchase Report
    4  
SECTION 2.2 Calculation of Purchase Price
    4  
 
       
ARTICLE III
       
PAYMENT OF PURCHASE PRICE
       
5
       
SECTION 3.1 Contribution of Receivables and Initial Purchase Price Payment
    5  
SECTION 3.2 Subsequent Purchase Price Payments
    5  
SECTION 3.3 Settlement as to Specific Receivables and Dilution
    6  
SECTION 3.4 Reconveyance of Receivables
    7  
 
       
ARTICLE IV
       
CONDITIONS OF PURCHASES
       
7
       
 
       
SECTION 4.1 Conditions Precedent to Initial Purchase
    7  
SECTION 4.2 Certification as to Representations and Warranties
    8  
SECTION 4.3 Additional Originators
    9  
 
       
ARTICLE V
       
REPRESENTATIONS AND WARRANTIES OF THE ORIGINATORS
       
9
       
 
       
SECTION 5.1 Existence and Power
    9  
SECTION 5.2 Company and Governmental Authorization, Contravention
    9  
SECTION 5.3 Binding Effect of Agreement
    10  
SECTION 5.4 Accuracy of Information
    10  
SECTION 5.5 Actions, Suits
    10  
SECTION 5.6 Taxes
    10  
SECTION 5.7 Compliance with Applicable Laws
    10  
SECTION 5.8 Reliance on Separate Legal Identity
    10  
SECTION 5.9 Investment Company
    11  
SECTION 5.10 Perfection
    11  
SECTION 5.11 Creation of Receivables
    11  
 
       
-i-
       

 



--------------------------------------------------------------------------------



 



CONTENTS

          Clause      Subject Matter   Page
SECTION 5.12 Credit and Collection Policy
    11  
SECTION 5.13 Enforceability of Contracts
    11  
SECTION 5.14 Location and Offices
    11  
SECTION 5.15 Good Title
    11  
SECTION 5.16 Names
    12  
SECTION 5.17 Nature of Receivables
    12  
SECTION 5.18 Bulk Sales, Margin Regulations, No Fraudulent Conveyance,
Investment Company
    12  
SECTION 5.19 Financial Condition
    12  
SECTION 5.20 Licenses, Contingent Liabilities, and Labor Controversies
    12  
SECTION 5.21 Reaffirmation of Representations and Warranties by the Originator
    12  
 
       
ARTICLE VI
       
COVENANTS OF THE ORIGINATORS
       
13
       
SECTION 6.1 Affirmative Covenants
    13  
SECTION 6.2 Reporting Requirements
    14  
SECTION 6.3 Negative Covenants
    15  
SECTION 6.4 Substantive Consolidation
    16  
 
       
ARTICLE VII
       
ADDITIONAL RIGHTS AND OBLIGATIONS IN RESPECT OF RECEIVABLES
       
18
       
SECTION 7.1 Rights of the Company
    18  
SECTION 7.2 Responsibilities of the Originators
    18  
SECTION 7.3 Further Action Evidencing Purchases
    19  
SECTION 7.4 Application of Collections
    20  
 
       
ARTICLE VIII
       
PURCHASE AND SALE TERMINATION EVENTS
       
20
       
SECTION 8.1 Purchase and Sale Termination Events
    20  
SECTION 8.2 Remedies
    20  
ARTICLE IX
       
INDEMNIFICATION
       
20
       
SECTION 9.1 Indemnities by the Originators
    20  
 
       
ARTICLE X
       
MISCELLANEOUS
       
22
       
SECTION 10.1 Amendments, etc
    22  
SECTION 10.2 Notices, etc
    23  
 
       
-ii-
       

 



--------------------------------------------------------------------------------



 



CONTENTS

          Clause      Subject Matter   Page
SECTION 10.3 No Waiver; Cumulative Remedies
    23  
SECTION 10.4 Binding Effect; Assignability
    23  
SECTION 10.5 Governing Law
    23  
SECTION 10.6 Costs, Expenses and Taxes
    23  
SECTION 10.7 SUBMISSION TO JURISDICTION
    24  
SECTION 10.8 WAIVER OF JURY TRIAL
    24  
SECTION 10.9 Captions and Cross References; Incorporation by Reference
    25  
SECTION 10.10 Execution in Counterparts
    25  
SECTION 10.11 Acknowledgment and Agreement
    25  
SECTION 10.12 No Proceeding
    25  
SECTION 10.13 Limited Recourse
    25  
 
       
-iii-
       

 



--------------------------------------------------------------------------------



 



SCHEDULES

     
Schedule I
  List of Originators
Schedule II
  Location of Each Originator
Schedule III
  Location of Books and Records of Originators
Schedule IV
  Trade Names
Schedule V
  Actions/Suits

EXHIBITS

     
Exhibit A
  Form of Purchase Report
Exhibit B
  Form of Company Note
Exhibit C
  Form of Joinder Agreement
 
   

    -iv-   Purchase and Sale Agreement

 



--------------------------------------------------------------------------------



 



     THIS PURCHASE AND SALE AGREEMENT (as amended, restated, supplemented or
otherwise modified from time to time, this “Agreement”), dated as of August 30,
2006 is entered into between the VARIOUS ENTITIES LISTED ON SCHEDULE I HERETO
(each, an “Originator”; and collectively, “Originators”), and COOPER RECEIVABLES
LLC, a Delaware limited liability company (the “Company”).
DEFINITIONS
     Unless otherwise indicated herein, capitalized terms used and not otherwise
defined in this Agreement are defined in Exhibit I to the Receivables Purchase
Agreement, dated as of the date hereof (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Receivables Purchase
Agreement”), among the Company, as Seller, Cooper Tire & Rubber Company
(individually, “Cooper”), as initial Servicer (in such capacity, the
“Servicer”), the various Purchasers and Purchaser Agents from time to time party
thereto, and PNC Bank, National Association, as Administrator. All references
herein to months are to calendar months unless otherwise expressly indicated.
BACKGROUND:
     1. The Company is a special purpose limited liability company, all of the
issued and outstanding membership interests of which are owned by Cooper;
     2. The Originators generate Receivables in the ordinary course of their
businesses;
     3. The Originators wish to sell Receivables to the Company, and the Company
is willing to purchase Receivables from the Originators, on the terms and
subject to the conditions set forth herein;
     4. The Originators and the Company intend this transaction to be a true
sale of Receivables by each Originator to the Company, providing the Company
with the full benefits of ownership of the Receivables, and the Originators and
the Company do not intend the transactions hereunder to be a loan from the
Company to any Originator.
     NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the parties hereto agree as follows:
ARTICLE I
AGREEMENT TO PURCHASE AND SELL
     SECTION 1.1 Agreement To Purchase and Sell. On the terms and subject to the
conditions set forth in this Agreement, each Originator, severally and for
itself, agrees to sell to the Company, and the Company agrees to purchase from
such Originator, from time to time on or after the Closing Date, but before the
Purchase and Sale Termination Date (as defined in Section 1.4), all of such
Originator’s right, title and interest in and to:
     (a) each Receivable of such Originator that existed and was owing to such
Originator at the closing of such Originator’s business in Findlay, Ohio on
July 31,

                  Purchase and Sale Agreement

 



--------------------------------------------------------------------------------



 



     2006 (the “Cut-off Date”) other than Receivables contributed pursuant to
Section 3.1 (the “Contributed Receivables”);
     (b) each Receivable generated by such Originator after the Cut-off Date to
but excluding the Purchase and Sale Termination Date;
     (c) all rights to, but not the obligations of, such Originator under all
Related Security with respect to any of the foregoing Receivables;
     (d) all monies due or to become due to such Originator with respect to any
of the foregoing;
     (e) all books and records of such Originator to the extent related to any
of the foregoing;
     (f) all collections and other proceeds and products of any of the foregoing
(as defined in the UCC) that are or were received by such Originator on or after
the Cut-off Date, including, without limitation, all funds which either are
received by such Originator, the Company or the Servicer from or on behalf of
the Obligors in payment of any amounts owed (including, without limitation,
invoice price, finance charges, interest and all other charges) in respect of
any of the above Receivables or are applied to such amounts owed by the Obligors
(including, without limitation, any insurance payments that such Originator, the
Company or the Servicer applies in the ordinary course of its business to
amounts owed in respect of any of the above Receivables, and net proceeds of
sale or other disposition of repossessed goods or other collateral or property
of the Obligors in respect of any of the above Receivables or any other parties
directly or indirectly liable for payment of such Receivables); and
     (g) all right, title and interest (but not obligations) in and to the
Lock-Box Accounts, into which any Collections or other proceeds with respect to
such Receivables may be deposited, and any related investment property acquired
with any such collections or other proceeds (as such term is defined in the
applicable UCC).
All purchases and contributions hereunder shall be made without recourse, but
shall be made pursuant to, and in reliance upon, the representations, warranties
and covenants of the Originators set forth in this Agreement and each other
Transaction Document. No obligation or liability to any Obligor on any
Receivable is intended to be assumed by the Company hereunder, and any such
assumption is expressly disclaimed. The Company’s foregoing commitment to
purchase Receivables and the proceeds and rights described in clauses (c)
through (g) (collectively, the “Related Rights”) is herein called the “Purchase
Facility.”
     SECTION 1.2 Timing of Purchases.
          (a) Closing Date Purchases. Each Originator’s entire right, title and
interest in (i) each Receivable that existed and was owing to such Originator at
the Cut-off Date (other than Contributed Receivables), (ii) all Receivables
created by such Originator after the Cut-off Date, to and including the Closing
Date (other than Contributed Receivables), and (iii) all

              2   Purchase and Sale Agreement

 



--------------------------------------------------------------------------------



 



Related Rights with respect thereto automatically shall be deemed to have been
sold by such Originator to the Company on the Closing Date.
          (b) Subsequent Purchases. After the Closing Date, until the Purchase
and Sale Termination Date, each Receivable and the Related Rights generated by
each Originator shall be deemed to have been sold by such Originator to the
Company immediately (and without further action) upon the creation of such
Receivable.
     SECTION 1.3 Consideration for Purchases. On the terms and subject to the
conditions set forth in this Agreement, the Company agrees to make Purchase
Price payments to the Originators in accordance with Article III and to reflect
all contributions in accordance with Section 3.1.
     SECTION 1.4 Purchase and Sale Termination Date. The “Purchase and Sale
Termination Date” shall be the earliest to occur of (a) the date the Purchase
Facility is terminated pursuant to Section 8.2 and (b) the Payment Date
immediately following the day on which the Originators shall have given written
notice to the Company, the Administrator and each Purchaser Agent at or prior to
10:00 a.m. (New York City time) that the Originators desire to terminate this
Agreement.
     SECTION 1.5 Intention of the Parties. It is the express intent of each
Originator and the Company that each conveyance by such Originator to the
Company pursuant to this Agreement of the Receivables and Related Rights,
including without limitation, all Receivables, if any, constituting general
intangibles as defined in the UCC, and all Related Rights be construed as a
valid and perfected sale and absolute assignment (without recourse except as
provided herein) of such Receivables and Related Rights by such Originator to
the Company (rather than the grant of a security interest to secure a debt or
other obligation of such Originator) and that the right, title and interest in
and to such Receivables and Related Rights conveyed to the Company be prior to
the rights of and enforceable against all other Persons at any time, including,
without limitation, lien creditors, secured lenders, purchasers and any Person
claiming through such Originator. The parties acknowledge that an outright sale
of Receivables and interests in Receivables is governed by Article 9 of the
Uniform Commercial Code as enacted in the State of New York and the states in
which the parties may be organized or otherwise have a presence (without
distinguishing the applicable jurisdiction, “Article 9”), notwithstanding that
such a sale is not intended for security, The parties also acknowledge that, as
a drafting convention under Article 9, terms used under Article 9 for secured
transactions also apply to outright sales of receivables, including “debtor”,
which applies to a seller of receivables, “secured party”, which applies to a
buyer of receivables, and “security interest”, which applies to the buyer’s
outright ownership interest. Thus, such terms, and other terms used in
Article 9, will apply to this Agreement, and may be used in this Agreement or in
connection with this Agreement and such use does not affect the nature of the
outright sale of the Receivables by an Originator to the Company. Thus, under
the Article 9 drafting convention, the outright sale of the Receivables may be
described as a transaction by which the Originators have granted to the Company
a security interest in, among other things, the Receivables. However, if,
contrary to the mutual intent of the parties, any conveyance of Receivables and
Related Rights, including without limitation any Receivables constituting
general intangibles, is not construed to be both a valid and perfected sale and
absolute assignment of such Receivables and Related Rights, and a conveyance of
such Receivables and

              3   Purchase and Sale Agreement

 



--------------------------------------------------------------------------------



 



Related Rights that is prior to the rights of and enforceable against all other
Persons at any time, including without limitation lien creditors, secured
lenders, purchasers and any Person claiming through such Originator, then, it is
the intent of such Originator and the Company that (i) this Agreement also shall
be deemed to be, and hereby is, a security agreement within the meaning of the
UCC; and (ii) such Originator shall be deemed to have granted to the Company as
of the date of this Agreement, and such Originator hereby grants to the Company
a security interest in, to and under all of such Originator’s right, title and
interest in and to: (A) the Receivables and the Related Rights now existing and
hereafter created by such Originator transferred or purported to be transferred
hereunder, (B) all monies due or to become due and all amounts received with
respect thereto, (C) all books and records of such Originator to the extent
related to any of the foregoing, and (D) all proceeds and products of any of the
foregoing to secure all of such Originator’s obligations hereunder.
ARTICLE II
PURCHASE REPORT; CALCULATION OF PURCHASE PRICE
     SECTION 2.1 Purchase Report. On the Closing Date and on the 18th day of
each calendar month thereafter (or if such day is not a Business Day, the next
occurring Business Day) (each such date, a “Monthly Purchase Report Date”), the
Servicer shall deliver to the Company and each Originator a report in
substantially the form of Exhibit A (each such report being herein called a
“Purchase Report”) setting forth, among other things:
          (a) Receivables purchased (or, in the case of Contributed Receivables,
received) by the Company from each Originator on the Closing Date (in the case
of the Purchase Report to be delivered on the Closing Date);
          (b) Receivables purchased (or, in the case of Contributed Receivables,
received) by the Company from each Originator during the period commencing on
the Monthly Purchase Report Date immediately preceding such Monthly Purchase
Report Date to (but not including) such Monthly Purchase Report Date (in the
case of each subsequent Purchase Report); and
          (c) the calculations of reductions of the Purchase Price for any
Receivables as provided in Section 3.3 (a) and (b).
     SECTION 2.2 Calculation of Purchase Price. The “Purchase Price” to be paid
to each Originator for the Receivables that are purchased hereunder from such
Originator shall be determined in accordance with the following formula:

             
 
  PP   =   OB x FMVD
 
           
 
  where:        
 
           
 
  PP   =   Purchase Price for each Receivable as calculated on the relevant
Payment Date.
 
           
 
  OB   =   The Outstanding Balance of such Receivable on the relevant Payment
Date.

              4   Purchase and Sale Agreement

 



--------------------------------------------------------------------------------



 



             
 
  FMVD   =   Fair Market Value Discount, as measured on such Payment Date, which
is equal to the quotient (expressed as percentage) of (a) one divided by (b) the
sum of (i) one, plus (ii) the product of (A) the Prime Rate on such Payment
Date, and (B) a fraction, the numerator of which is the Days’ Sales Outstanding
(calculated as of the last Business Day of the calendar month next preceding
such Payment Date) and the denominator of which is 365.

     For the avoidance of doubt, any reference in this Agreement or any
Transaction Document to any monetary amount (other than an amount denominated in
U.S. dollars) shall mean the U.S. Dollar Equivalent (as such term is defined in
the Receivables Purchase Agreement) of such monetary amount at the time of
determination thereof.
     “Payment Date” means (i) the Closing Date and (ii) each Business Day
thereafter that the Originators are open for business.
     “Prime Rate” means a per annum rate equal to the “Prime Rate” as published
in the “Money Rates” section of The Wall Street Journal or if such information
ceases to be published in The Wall Street Journal, such other publication as
determined by the Administrator in its sole discretion.
ARTICLE III
PAYMENT OF PURCHASE PRICE
     SECTION 3.1 Contribution of Receivables and Initial Purchase Price Payment.
          (a) On the Closing Date, Cooper shall, and hereby does, contribute to
the capital of the Company, Receivables and Related Rights consisting of each
Receivable of Cooper that existed and was owing to Cooper on the Closing Date
beginning with the oldest of such Receivables and continuing chronologically
thereafter such that the aggregate Outstanding Balance of all such Contributed
Receivables shall be equal to $10,000,000.
          (b) On the terms and subject to the conditions set forth in this
Agreement, the Company agrees to pay to each Originator the Purchase Price for
the purchase to be made from such Originator on the Closing Date partially in
cash (in an amount to be agreed between the Company and such Originator and set
forth in the initial Purchase Report) and partially by issuing a promissory note
in the form of Exhibit B to such Originator with an initial principal balance
equal to the remaining Purchase Price (each such promissory note, as it may be
amended, supplemented, endorsed or otherwise modified from time to time,
together with all promissory notes issued from time to time in substitution
therefor or renewal thereof in accordance with the Transaction Documents, each
being herein called a “Company Note”).
     SECTION 3.2 Subsequent Purchase Price Payments. On each Payment Date
subsequent to the Closing Date, on the terms and subject to the conditions set
forth in this Agreement, the Company shall pay to each Originator the Purchase
Price for the Receivables generated by such Originator on such Payment Date:

              5   Purchase and Sale Agreement

 



--------------------------------------------------------------------------------



 



     (a) First, in cash to the extent the Company has cash available therefor
and such payment is not prohibited under the Receivables Purchase Agreement; and
     (b) Second, to the extent any portion of the Purchase Price remains unpaid,
the principal amount outstanding under the applicable Company Note shall be
automatically increased by an amount equal to such remaining Purchase Price.
The Servicer shall make all appropriate record keeping entries with respect to
each of the Company Notes to reflect the foregoing payments and reductions made
pursuant to Section 3.3, and the Servicer’s books and records shall constitute
rebuttable presumptive evidence of the principal amount of, and accrued interest
on, each of the Company Notes at any time. Each Originator hereby irrevocably
authorizes the Servicer to mark the Company Notes “CANCELED” and to return such
Company Notes to the Company upon the final payment thereof after the occurrence
of the Purchase and Sale Termination Date.
     SECTION 3.3 Settlement as to Specific Receivables and Dilution.
          (a) If, (i) on the day of purchase or contribution of any Receivable
from an Originator hereunder, any of the representations or warranties set forth
in Sections 5.10, 5.15 and 5.17 are not true with respect to such Receivable or
(ii) as a result of any action or inaction (other than solely as a result of the
failure to collect such Receivable due to a discharge in bankruptcy or similar
insolvency proceeding or other credit related reasons with respect to the
relevant Obligor) of such Originator, on any subsequent day, any of such
representations or warranties set forth in Sections 5.10, 5.15 and 5.17 is no
longer true with respect to such Receivable, then the Purchase Price (or in the
case of a Contributed Receivable the Outstanding Balance of such Receivable (the
“Contributed Value”)), with respect to such Receivable shall be reduced by an
amount equal to the Outstanding Balance of such Receivable and shall be
accounted to such Originator as provided in clause (c) below; provided, that if
the Company thereafter receives payment on account of Collections due with
respect to such Receivable, the Company promptly shall deliver such funds to
such Originator.
          (b) If, on any day, the Outstanding Balance of any Receivable
(including any Contributed Receivable) purchased or contributed hereunder is
reduced or adjusted as a result of any defective, rejected, returned goods or
services, or any discount or other adjustment made by any Originator, the
Company or the Servicer or any setoff or dispute between any Originator or the
Servicer and an Obligor as indicated on the books of the Company (or, for
periods prior to the Closing Date, the books of such Originator), then the
Purchase Price or Contributed Value, as the case may be, with respect to such
Receivable shall be reduced by the amount of such net reduction and shall be
accounted to such Originator as provided in clause (c) below.
          (c) Any reduction in the Purchase Price or Contributed Value of any
Receivable pursuant to clause (a) or (b) above shall be applied as a credit for
the account of the Company against the Purchase Price of Receivables
subsequently purchased by the Company from such Originator hereunder; provided,
however if there have been no purchases of Receivables from such Originator (or
insufficiently large purchases of Receivables) to create a Purchase Price
sufficient to so apply such credit against, the amount of such credit:

              6   Purchase and Sale Agreement

 



--------------------------------------------------------------------------------



 



     (i) to the extent of any outstanding principal balance under the Company
Note payable to such Originator, shall be deemed to be a payment under, and
shall be deducted from the principal amount outstanding under, the Company Note
payable to such Originator; and
     (ii) after making any deduction pursuant to clause (i) above, shall be paid
in cash to the Company by such Originator in the manner and for application as
described in the following proviso;
provided, further, that at any time (y) when a Termination Event or an Unmatured
Termination Event exists under the Receivables Purchase Agreement or (z) on or
after the Purchase and Sale Termination Date, the amount of any such credit
shall be paid by such Originator to the Company by deposit in immediately
available funds into a Lock-Box Account for application by the Servicer to the
same extent as if Collections of the applicable Receivable in such amount had
actually been received on such date.
     SECTION 3.4 Reconveyance of Receivables. In the event that an Originator
has paid to the Company the full Outstanding Balance of any Receivable pursuant
to Section 3.3, the Company shall reconvey such Receivable to such Originator,
without representation or warranty, but free and clear of all liens, security
interests, charges, and encumbrances created by the Company.
ARTICLE IV
CONDITIONS OF PURCHASES
     SECTION 4.1 Conditions Precedent to Initial Purchase. The initial purchase
hereunder is subject to the condition precedent that the Company and the
Administrator (as the Company’s assignee) and each Purchaser Agent shall have
received, on or before the Closing Date, the following, each (unless otherwise
indicated) dated the Closing Date, and each in form and substance satisfactory
to the Company and the Administrator (as the Company’s assignee) and each
Purchaser Agent:
          (a) A copy of the resolutions of the board of directors or managers of
each Originator approving the Transaction Documents to be executed and delivered
by it and the transactions contemplated hereby and thereby, certified by the
Secretary or Assistant Secretary of such Originator;
          (b) Good standing certificates for each Originator issued as of a
recent date acceptable to the Company and the Administrator (as the Company’s
assignee) by the Secretary of State of the jurisdiction of such Originator’s
organization and each jurisdiction where such Originator is qualified to
transact business;
          (c) A certificate of the Secretary or Assistant Secretary of each
Originator certifying the names and true signatures of the officers authorized
on such Person’s behalf to sign the Transaction Documents to be executed and
delivered by it (on which certificate the Servicer, the Company and the
Administrator (as the Company’s assignee) may conclusively rely until such time
as the Servicer, the Company and the Administrator (as the Company’s

              7   Purchase and Sale Agreement

 



--------------------------------------------------------------------------------



 



assignee) shall receive from such Person a revised certificate meeting the
requirements of this clause (c));
          (d) The certificate or articles of incorporation or other
organizational document of each Originator duly certified by the Secretary of
State of the jurisdiction of such Originator’s organization as of a recent date,
together with a copy of the by-laws of such Originator, each duly certified by
the Secretary or an Assistant Secretary of such Originator;
          (e) Originals of the proper financing statements (Form UCC-1) that
have been duly authorized and name each Originator as the debtor/seller and the
Company as the buyer/assignor (and the Administrator, for the benefit of the
Purchasers, as secured party/assignee) of the Receivables generated by such
Originator as may be necessary or, in the Company’s or the Administrator’s
opinion, desirable under the UCC of all appropriate jurisdictions to perfect the
Company’s ownership interest in all Receivables and such other rights, accounts,
instruments and moneys (including, without limitation, Related Security) in
which an ownership or security interest has been assigned to it hereunder;
          (f) A written search report from a Person satisfactory to the Company
and the Administrator (as the Company’s assignee) listing all effective
financing statements that name the Originators as debtors or sellers and that
are filed in all jurisdictions in which filings may be made against such Person
pursuant to the applicable UCC, together with copies of such financing
statements (none of which, except for those described in the foregoing clause
(e) (and/or released or terminated as the case may be prior to the date hereof),
shall cover any Receivable or any Related Rights which are to be sold to the
Company hereunder), and tax and judgment lien search reports from a Person
satisfactory to the Company showing no evidence of such liens filed against any
Originator;
          (g) A favorable opinion of Shumaker, Loop & Kendrick, LLP, counsel to
the Originators, in form and substance satisfactory to the Company, the
Administrator and each Purchaser Agent;
          (h) A Company Note in favor of each Originator, duly executed by the
Company;
          (i) Evidence (i) of the execution and delivery by each of the parties
thereto of each of the other Transaction Documents to be executed and delivered
in connection herewith and (ii) that each of the conditions precedent to the
execution, delivery and effectiveness of such other Transaction Documents has
been satisfied to the Company’s and the Administrator’s (as the Company’s
assignee) satisfaction; and
          (j) A certificate from an officer of each Originator to the effect
that such Originator has placed on the most recent, and has taken all steps
reasonably necessary to ensure that there shall be placed on subsequent, summary
master control data processing reports the following legend (or the substantive
equivalent thereof): “THE RECEIVABLES DESCRIBED HEREIN HAVE BEEN SOLD TO COOPER
RECEIVABLES LLC PURSUANT TO A PURCHASE AND SALE AGREEMENT, DATED AS OF AUGUST
30, 2006, BETWEEN THE ORIGINATORS NAMED THEREIN AND COOPER RECEIVABLES LLC; AND
AN

              8   Purchase and Sale Agreement

 



--------------------------------------------------------------------------------



 



INTEREST IN THE RECEIVABLES DESCRIBED HEREIN HAS BEEN GRANTED TO PNC BANK,
NATIONAL ASSOCIATION, FOR THE BENEFIT OF THE PURCHASERS UNDER THE RECEIVABLES
PURCHASE AGREEMENT, DATED AS OF AUGUST 30, 2006, AMONG COOPER RECEIVABLES LLC,
COOPER TIRE & RUBBER COMPANY, AS INITIAL SERVICER, THE VARIOUS PURCHASERS AND
PURCHASER AGENTS FROM TIME TO TIME PARTY THERETO AND PNC BANK, NATIONAL
ASSOCIATION, AS ADMINISTRATOR.”
     SECTION 4.2 Certification as to Representations and Warranties. Each
Originator, by accepting the Purchase Price related to each purchase of
Receivables generated by such Originator, shall be deemed to have certified that
the representations and warranties contained in Article V, as from time to time
amended in accordance with the terms hereof, are true and correct on and as of
such day, with the same effect as though made on and as of such day (except for
representations and warranties which apply to an earlier date, in which case
such representations and warranties shall be true and correct as of such earlier
date).
     SECTION 4.3 Additional Originators. Additional Persons may be added as
Originators hereunder, with the prior written consent of the Company, the
Administrator and each Purchaser Agent; provided that following conditions are
satisfied on or before the date of such addition:
          (a) The Servicer shall have given the Company, the Administrator and
each Purchaser Agent at least thirty days prior written notice of such proposed
addition and the identity of the proposed additional Originator and shall have
provided such other information with respect to such proposed additional
Originator as the Administrator or any Purchaser Agent may reasonably request;
          (b) such proposed additional Originator has executed and delivered to
the Company, the Administrator and each Purchaser Agent an agreement
substantially in the form attached hereto as Exhibit C (a “Joinder Agreement”);
          (c) such proposed additional Originator has delivered to the Company
and the Administrator (as the Company’s assignee) and each Purchaser Agent each
of the documents with respect to such Originator described in Sections 4.1 and
4.2, in each case in form and substance satisfactory to the Company, the
Administrator (as the Company’s assignee) and each Purchaser Agent;
          (d) unless the receivables intended to be sold by such additional
Originator to the Company hereunder are Receivables, the related underlying
goods of which, are and will continue to be generated by an already existing
Originator, the Administrator shall have received, to the extent required by the
securitization program of any Conduit Purchaser, a written statement from each
applicable Rating Agency confirming that the addition of such Originator will
not result in a downgrade or withdrawal of the current ratings of the Notes; and
          (e) no Purchase and Sale Termination Date shall have occurred and be
continuing.
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE ORIGINATORS

              9   Purchase and Sale Agreement

 



--------------------------------------------------------------------------------



 



     In order to induce the Company to enter into this Agreement and to make
purchases hereunder, each Originator hereby represents and warrants with respect
to itself that each representation and warranty concerning it or the Receivables
sold or contributed by it hereunder, that is contained in the Receivables
Purchase Agreement is true and correct, and hereby makes the representations and
warranties set forth in this Article V.
     SECTION 5.1 Existence and Power. Such Originator is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, and has all power and authority and all governmental licenses,
authorizations, consents and approvals required to carry on its business in each
jurisdiction in which its business is conducted.
     SECTION 5.2 Company and Governmental Authorization, Contravention. The
execution, delivery and performance by such Originator of this Agreement are
within such Originator’s company powers, have been duly authorized by all
necessary company action, require no action by or in respect of, or filing with
(other than the filing of the UCC financing statements and continuation
statements contemplated hereunder and disclosures and filings under applicable
securities laws), any governmental body, agency or official, and, do not
contravene, or constitute a default under, any provision of applicable law or
regulation or of the organizational documents of such Originator or of any
agreement, judgment, injunction, order, decree or other instrument binding upon
such Originator or result in the creation or imposition of any lien (other than
liens in favor of the Company and Administrator under the Transaction Documents)
on assets of such Originator or any of its Subsidiaries.
     SECTION 5.3 Binding Effect of Agreement. This Agreement and each of the
other Transaction Documents to which it is a party constitutes the legal, valid
and binding obligation of such Originator enforceable against such Originator in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization or other similar laws affecting the
enforcement of creditors’ rights generally and by general principles of equity,
regardless of whether enforceability is considered in a proceeding in equity or
at law.
     SECTION 5.4 Accuracy of Information. All information heretofore furnished
by such Originator to the Company, the Administrator or any Purchaser Agent
pursuant to or in connection with this Agreement or any other Transaction
Document or any transaction contemplated hereby or thereby is, and all such
information hereafter furnished by such Originator to the Company, the
Administrator or any Purchaser Agent in writing pursuant to this Agreement or
any Transaction Document will be, true and accurate in all material respects on
the date such information is stated or certified.
     SECTION 5.5 Actions, Suits. Except as set forth in Schedule V, there are no
actions, suits or proceedings pending or, to the best of such Originator’s
knowledge, threatened against or affecting such Originator or any of its
Affiliates or their respective properties, in or before any court, arbitrator or
other body, which could reasonably be expected to have a Material Adverse Effect
upon the ability of such Originator (or such Affiliate) to perform its
obligations under this Agreement or any other Transaction Document to which it
is a party.
     SECTION 5.6 Taxes. Such Originator has filed or caused to be filed all U.S.
federal income tax returns and all other material returns, statements, forms and
reports for taxes,

              10   Purchase and Sale Agreement

 



--------------------------------------------------------------------------------



 



domestic or foreign, required to be filed by it and has paid all taxes payable
by it which have become due or any assessments made against it or any of its
property and all other material taxes, fees or other charges imposed on it or
any of its property by any Governmental Authority.
     SECTION 5.7 Compliance with Applicable Laws. Such Originator is in
compliance with the requirements of all applicable laws, rules, regulations and
orders of all governmental authorities except to the extent that the failure to
comply would not be reasonably expected to have a Material Adverse Effect. In
addition, no Receivable sold or contributed hereunder contravenes any laws,
rules or regulations applicable thereto or to such Originator.
     SECTION 5.8 Reliance on Separate Legal Identity. Such Originator
acknowledges that each of the Purchasers, the Purchaser Agents and the
Administrator are entering into the Transaction Documents to which they are
parties in reliance upon the Company’s identity as a legal entity separate from
such Originator.
     SECTION 5.9 Investment Company. Such Originator is not an “investment
company,” or a company “controlled” by an “investment company” within the
meaning of the Investment Company Act of 1940, as amended.
     SECTION 5.10 Perfection. Immediately preceding its sale of each Receivable
hereunder, such Originator was the owner of such Receivable sold or purported to
be sold, free and clear of any Adverse Claims, and each such sale hereunder
constitutes a valid sale, transfer and assignment of all of such Originator’s
right, title and interest in, to and under the Receivables sold by it, free and
clear of any Adverse Claims. On or before the date hereof and before the
generation by such Originator of any new Receivable to be sold or otherwise
conveyed hereunder, all financing statements and other documents, if any,
required to be recorded or filed in order to perfect and protect the Company’s
ownership interest in such Receivable against all creditors of and purchasers
from such Originator will have been duly filed in each filing office necessary
for such purpose, and all filing fees and taxes, if any, payable in connection
with such filings shall have been paid in full.
     SECTION 5.11 Creation of Receivables. Such Originator has exercised at
least the same degree of care and diligence in the creation of the Receivables
sold, contributed or otherwise transferred hereunder as it has exercised in
connection with the creation of receivables originated by it and not so
transferred hereunder.
     SECTION 5.12 Credit and Collection Policy. Such Originator has complied in
all material respects with its Credit and Collection Policy in regard to each
Receivable sold or contributed by it hereunder and related Contract.
     SECTION 5.13 Enforceability of Contracts. Each Contract related to any
Receivable sold or contributed by such Originator hereunder is effective to
create, and has created, a legal, valid and binding obligation of the related
Obligor to pay the outstanding balance of such Receivable, enforceable against
the Obligor in accordance with its terms, without being subject to any defense,
deduction, offset or counterclaim and such Originator has fully performed its
obligations under such Contract.

              11   Purchase and Sale Agreement

 



--------------------------------------------------------------------------------



 



     SECTION 5.14 Location and Offices. As of the date hereof, such Originator’s
location (as such term is defined in the applicable UCC) is at the address set
forth on Schedule II hereto, and such location has not been changed for at least
four months before the date hereof. The offices where such Originator keeps all
records concerning the Receivables are located at the addresses set forth on
Schedule III hereto or such other locations of which the Company and the
Administrator (as the Company’s assignee) has been given written notice in
accordance with the terms hereof.
     SECTION 5.15 Good Title. Upon the creation of each new Receivable sold or
otherwise conveyed or purported to be conveyed hereunder and on the Closing Date
for then existing Receivables, the Company shall have a valid and perfected
first priority ownership interest in each Receivable sold or contributed to it
hereunder, free and clear of any Adverse Claim.
     SECTION 5.16 Names. Except as described in Schedule IV, such Originator has
not used any corporate or company names, tradenames or assumed names other than
its name set forth on the signature pages of this Agreement.
     SECTION 5.17 Nature of Receivables. Each Pool Receivable purchased or
contributed hereunder and included in the calculation of Net Receivables Pool
Balance is, on the date of such purchase or contribution, an Eligible
Receivable.
     SECTION 5.18 Bulk Sales, Margin Regulations, No Fraudulent Conveyance,
Investment Company. No transaction contemplated hereby requires compliance with
or will become subject to avoidance under any bulk sales act or similar law. No
use of funds obtained by such Originator hereunder will conflict with or
contravene Regulation T, U or X of the Federal Reserve Board. No purchase
hereunder constitutes a fraudulent transfer or conveyance under any United
States federal or applicable state bankruptcy or insolvency laws or is otherwise
void or voidable under such or similar laws or principles or for any other
reason.
     SECTION 5.19 Financial Condition.
          (a) The consolidated balance sheets of Cooper and its consolidated
subsidiaries as of December 31, 2005 and the related statements of income and
shareholders’ equity of Cooper and its consolidated subsidiaries for the fiscal
year then ended certified by its independent accountants, copies of which have
been furnished to the Company and the Administrator (as the Company’s assignee),
present fairly in all material respects the consolidated financial position of
Cooper and its consolidated subsidiaries for the period ended on such date, all
in accordance with GAAP consistently applied; and since such date no event has
occurred that has had, or could reasonably be expected to have, a Material
Adverse Effect.
          (b) On the date hereof, and on the date of each purchase or
contribution hereunder (both before and after giving effect to such purchase or
contribution), such Originator shall be Solvent.
     SECTION 5.20 Licenses, Contingent Liabilities, and Labor Controversies.

              12   Purchase and Sale Agreement

 



--------------------------------------------------------------------------------



 



          (a) Such Originator has not failed to obtain any licenses, permits,
franchises or other governmental authorizations necessary to the ownership of
its properties or to the conduct of its business.
          (b) There are no labor controversies pending against such Originator
that have had (or could be reasonably expected to have) a Material Adverse
Effect.
     SECTION 5.21 Reaffirmation of Representations and Warranties by the
Originator. On each day that a new Receivable is created, and when sold or
contributed to the Company hereunder, such Originator shall be deemed to have
certified that all representations and warranties set forth in this Article V
are true and correct on and as of such day (except for representations and
warranties which apply as to an earlier date (in which case such representations
and warranties shall be true and correct as of such earlier date)).
ARTICLE VI
COVENANTS OF THE ORIGINATORS
     SECTION 6.1 Affirmative Covenants. From the date hereof until the first day
following the Purchase and Sale Termination Date, each Originator will, unless
the Administrator and the Company shall otherwise consent in writing, perform
the following:
          (a) General Information. Such Originator shall furnish to the Company,
the Administrator and each Purchaser Agent such information as such Person may
from time to time reasonably request.
          (b) Furnishing of Information and Inspection of Records. Such
Originator will furnish to the Company, the Administrator and each Purchaser
Agent from time to time such information with respect to the Receivables as such
Person may reasonably request. Such Originator will, at such Originator’s
expense, at any time and from time to time during regular business hours with
prior written notice (i) permit the Company, the Administrator or any Purchaser
Agent, or their respective agents or representatives, (A) to examine and make
copies of and abstracts from all books and records relating to the Receivables
or other Pool Assets and (B) to visit the offices and properties of such
Originator for the purpose of examining such books and records, and to discuss
matters relating to the Receivables, other Related Rights or such Originator’s
performance hereunder or under the other Transaction Documents to which it is a
party with any of the officers, directors, employees or independent public
accountants of such Originator (provided that representatives of such Originator
are present during such discussions) having knowledge of such matters and
(ii) without limiting the provisions of clause (i) above, from time to time
during regular business hours, at Originator’s expense, upon reasonable prior
written notice from the Company, the Administrator or any Purchaser Agent,
permit certified public accountants or other auditors acceptable to the
Administrator and the Purchaser Agents to conduct, a review of its books and
records with respect to the Receivables.
          (c) Keeping of Records and Books. Such Originator will have and
maintain (i) administrative and operating procedures (including an ability to
recreate records if originals are destroyed), (ii) adequate facilities,
personnel and equipment and (iii) all records and other information reasonably
necessary for collection of the Receivables originated by such Originator

              13   Purchase and Sale Agreement

 



--------------------------------------------------------------------------------



 



(including records adequate to permit the daily identification of each new such
Receivable and all Collections of, and adjustments to, each existing such
Receivable). Such Originator will give the Company, the Administrator and each
Purchaser Agent prior notice of any change in such administrative and operating
procedures that causes them to be materially different from the procedures
described to the Company, the Administrator and each Purchaser Agent on or
before the date hereof as such Originator’s then existing or planned
administrative and operating procedures for collecting Receivables.
          (d) Performance and Compliance with Receivables and Contracts. Such
Originator will at its expense timely and fully perform and comply with all
provisions, covenants and other promises required to be observed by it under all
Contracts or other documents or agreements related to the Receivables.
          (e) Credit and Collection Policy. Such Originator will comply with its
Credit and Collection Policy in regard to each Receivable originated by it and
any related Contract or other related document or agreement.
          (f) Receivable Purchase Agreement. Such Originator will perform and
comply with each covenant and other undertaking in the Receivables Purchase
Agreement that the Company undertakes to cause such Originator to perform,
subject to any grace periods for such performance provided for in the
Receivables Purchase Agreement.
          (g) Preservation of Existence. Such Originator shall preserve and
maintain its existence as a corporation, partnership or limited liability
company, as applicable, and all rights, franchises and privileges in the
jurisdiction of its organization, and qualify and remain qualified in good
standing as a foreign corporation, partnership or limited liability company, as
applicable, in each jurisdiction where the failure to preserve and maintain such
existence, rights, franchises, privileges and qualification would be reasonably
expected to have a Material Adverse Effect.
          (h) Location of Records. Keep its location (as such term is defined in
the applicable UCC), and the offices where it keeps its records concerning or
related to Receivables, at the address(es) referred to in Schedule II or
Schedule III, respectively, or, upon 30 days’ prior written notice to the
Company, the Administrator (as the Company’s assignee) and each Purchaser Agent,
at such other locations in jurisdictions where all action required by Section
7.3 shall have been taken and completed.
          (i) Post Office Boxes. On or prior to the date hereof, deliver to the
Servicer (on behalf of the Company) a certificate from an authorized officer of
such Originator to the effect that (i) the names of the renter of all post
office boxes into which the Originator has or will direct Obligors to send
Collections have been changed to the name of the Company (unless such post
office boxes are in the name of the relevant Lock-Box Banks) and (ii) all
relevant postmasters have been notified that each of the Servicer and the
Administrator are authorized to collect mail delivered to such post office boxes
(unless such post office boxes are in the name of the relevant Lock-Box Banks).
     SECTION 6.2 Reporting Requirements. From the date hereof until the first
day following the Purchase and Sale Termination Date, each Originator will,
unless the Company,

              14   Purchase and Sale Agreement

 



--------------------------------------------------------------------------------



 



the Administrator and the Majority Purchaser Agents shall otherwise consent in
writing, furnish to the Company, the Administrator and the Majority Purchaser
Agents:
          (a) Purchase and Sale Termination Events. As soon as possible, and in
any event within three (3) Business Days after such Originator becomes aware of
the occurrence of each Purchase and Sale Termination Event or each event which
with notice or the passage of time or both would become a Purchase and Sale
Termination Event (an “Unmatured Purchase and Sale Termination Event”), a
written statement of the chief financial officer or chief accounting officer of
such Originator describing such Purchase and Sale Termination Event or Unmatured
Purchase and Sale Termination Event and the action that such Originator proposes
to take with respect thereto, in each case in reasonable detail;
          (b) Proceedings. As soon as possible and in any event within three
(3) Business Days after such Originator becomes aware thereof, written notice of
(i) litigation, investigation or proceeding of the type described in Section 5.5
not previously disclosed to the Company, the Administrator and each Purchaser
Agent which would reasonably be expected to have a Material Adverse Effect, and
(ii) all material adverse developments that have occurred with respect to any
previously disclosed litigation, proceedings and investigations; and
          (c) Other. Promptly, from time to time, such other information,
documents, records or reports respecting the Receivables or the conditions or
operations, financial or otherwise, of such Originator as the Company, the
Administrator or any Purchaser Agent may from time to time reasonably request in
order to protect the interests of the Company, the Purchasers, the Purchaser
Agents or the Administrator under or as contemplated by the Transaction
Documents.
     SECTION 6.3 Negative Covenants. From the date hereof until the first date
following the Purchase and Sale Termination Date when no Aggregate Capital or
Discount with respect to the Purchased Interest remains outstanding and all
obligations of such Originator to the Company and its assigns have been
satisfied in full, each Originator agrees that, unless the Company, the
Administrator and the Majority Purchaser Agents shall otherwise consent in
writing, it shall not:
          (a) Sales, Liens, Etc. Except as otherwise provided herein or in any
other Transaction Document, sell, assign (by operation of law or otherwise) or
otherwise dispose of, or create or suffer to exist any Adverse Claim upon or
with respect to, any Receivable sold, contributed or otherwise conveyed or
purported to be sold, contributed or otherwise conveyed hereunder or related
Contract or Related Security, or any interest therein, or any Collections
thereon, or assign any right to receive income in respect thereof.
          (b) Extension or Amendment of Receivables. Except as otherwise
permitted in Section 4.2(a) of the Receivables Purchase Agreement and the
applicable Credit and Collection Policy, extend, amend or otherwise modify the
terms of any Receivable in any material respect generated by it that is sold,
contributed or otherwise conveyed hereunder, or amend, modify or waive, in any
material respect, the provisions of any Contract related thereto.

              15   Purchase and Sale Agreement

 



--------------------------------------------------------------------------------



 



          (c) Change in Business or Credit and Collection Policy. (i) Make any
material change in the character of its business, or (ii) make any change in its
Credit and Collection Policy that would reasonably be expected to adversely
affect the collectibility of the Receivables, the enforceability of any related
Contract or its ability to perform its obligations under the related Contract or
the Transaction Documents, in the case of either (i) or (ii) above, without the
prior written consent of the Administrator and each Purchaser Agent. No
Originator shall make any change in any Credit and Collection Policy without
giving prior written notice thereof to the Administrator and each Purchaser
Agent.
          (d) Receivables Not to be Evidenced by Promissory Notes or Chattel
Paper. Except as otherwise provided in the Receivables Purchase Agreement in
regard to servicing, take any action to cause or permit any Receivable generated
by it that is sold or contributed by it hereunder to become evidenced by any
“instrument” or “chattel paper” (as defined in the applicable UCC).
          (e) Mergers, Acquisitions, Sales, etc. (i) Be a party to any merger,
consolidation or other restructuring, except a merger, consolidation or other
restructuring where the Company, the Administrator and each Purchaser Agent have
each (A) received 30 days’ prior notice thereof, (B) consented in writing
thereto, (C) received executed copies of all documents, certificates and
opinions (including, without limitation, opinions relating to bankruptcy and UCC
matters) as the Company, the Administrator or any Purchaser Agent shall request
and (D) been satisfied that all other action to perfect and protect the
interests of the Company and the Administrator, on behalf of the Purchasers, in
and to the Receivables to be sold by it hereunder and other Related Rights, as
requested by the Company, the Administrator or any Purchaser Agent shall have
been taken by, and at the expense of such Originator (including the filing of
any UCC financing statements, the receipt of certificates and other requested
documents from public officials and all such other actions required pursuant to
Section 7.3) or (ii) directly or indirectly sell, transfer, assign, convey or
lease (A) whether in one or a series of transactions, all or substantially all
of its assets or (B) any Receivables or any interest therein (other than
pursuant to this Agreement).
          (f) Lock-Box Banks. Make any changes in its instructions to Obligors
regarding Collections on Receivables sold, contributed or otherwise conveyed by
it hereunder or add or terminate any bank as a Lock-Box Bank unless the
requirements of Section 1(f) of Exhibit IV to the Receivables Purchase Agreement
have been met; provided that no later than ninety (90) days from the Closing
Date, the Company shall have terminated (or caused to be terminated) the
SunTrust Account.
          (g) Accounting for Purchases. Account for or treat (whether in
financial statements or otherwise) the transactions contemplated hereby in any
manner other than as sales of the Receivables and Related Rights by such
Originator to the Company.
          (h) Transaction Documents. Enter into, execute, deliver or otherwise
become bound after the Closing Date by any agreement, instrument, document or
other arrangement that restricts the right of such Originator to amend,
supplement, amend and restate or otherwise modify, or to extend or renew, or to
waive any right under, this Agreement or any other Transaction Document.
      

    16   Purchase and Sales Agreement

 



--------------------------------------------------------------------------------



 



     SECTION 6.4 Substantive Consolidation. Each Originator hereby acknowledges
that this Agreement and the other Transaction Documents are being entered into
in reliance upon the Company’s identity as a legal entity separate from such
Originator and its Affiliates. Therefore, from and after the date hereof, each
Originator shall take all reasonable steps necessary to make it apparent to
third Persons that the Company is an entity with assets and liabilities distinct
from those of such Originator and any other Person, and is not a division of
such Originator, its Affiliates or any other Person. Without limiting the
generality of the foregoing and in addition to and consistent with the other
covenants set forth herein, such Originator shall take such actions as shall be
required in order that:
          (a) such Originator shall not be involved in the day to day management
of the Company;
          (b) such Originator shall maintain separate corporate records and
books of account from the Company and otherwise will observe corporate
formalities and have a separate area from the Company for its business (which
may be located at the same address as the Company, and, to the extent that it
and the Company have offices in the same location, there shall be a fair and
appropriate allocation of overhead costs between them, and each shall bear its
fair share of such expenses);
          (c) the financial statements and books and records of such Originator
shall be prepared after the date of creation of the Company to reflect and shall
reflect the separate existence of the Company; provided, that the Company’s
assets and liabilities may be included in a consolidated financial statement
issued by an affiliate of the Company; provided, however, that any such
consolidated financial statement or the notes thereto shall make clear that the
Company’s assets are not available to satisfy the obligations of such affiliate;
          (d) except as permitted by the Receivables Purchase Agreement,
(i) such Originator shall maintain its assets (including, without limitation,
deposit accounts) separately from the assets (including, without limitation,
deposit accounts) of the Company and (ii) the Company’s assets, and records
relating thereto, have not been, are not, and shall not be, commingled with
those of the Company;
          (e) all of the Company’s business correspondence and other
communications shall be conducted in the Company’s own name and on its own
stationery;
          (f) such Originator shall not act as an agent for the Company, other
than Cooper in its capacity as the Servicer, and in connection therewith, Cooper
shall present itself to the public as an agent for the Company and a legal
entity separate from the Company;
          (g) such Originator shall not conduct any of the business of the
Company in its own name;
          (h) such Originator shall not pay any liabilities of the Company out
of its own funds or assets;
      

    17   Purchase and Sales Agreement

 



--------------------------------------------------------------------------------



 



          (i) such Originator shall maintain an arm’s-length relationship with
the Company;
          (j) such Originator shall not assume or guarantee or become obligated
for the debts of the Company or hold out its credit as being available to
satisfy the obligations of the Company;
          (k) such Originator shall not acquire obligations of the Company;
          (l) such Originator shall allocate fairly and reasonably overhead or
other expenses that are properly shared with the Company, including, without
limitation, shared office space;
          (m) such Originator shall identify and hold itself out as a separate
and distinct entity from the Company;
          (n) such Originator shall correct any known misunderstanding
respecting its separate identity from the Company;
          (o) such Originator shall not enter into, or be a party to, any
transaction with the Company, except in the ordinary course of its business and
on terms which are intrinsically fair and not less favorable to it than would be
obtained in a comparable arm’s-length transaction with an unrelated third party;
          (p) such Originator shall not pay the salaries of the Company’s
employees, if any; and
          (q) to the extent not already covered in paragraphs (a) through
(p) above, such Originator shall comply and/or act in accordance with all of the
other separateness covenants set forth in Section 3 of Exhibit IV to the
Receivables Purchase Agreement.
ARTICLE VII
ADDITIONAL RIGHTS AND OBLIGATIONS
IN RESPECT OF RECEIVABLES
     SECTION 7.1 Rights of the Company. Each Originator hereby authorizes the
Company, the Servicer or their respective designees or assignees under the
Receivables Purchase Agreement (including, without limitation, the
Administrator) to take any and all steps in such Originator’s name necessary or
desirable, in their respective determination, to collect all amounts due under
any and all Receivables sold, contributed or otherwise conveyed or purported to
be conveyed by it hereunder, including, without limitation, endorsing the name
of such Originator on checks and other instruments representing Collections and
enforcing such Receivables and the provisions of the related Contracts that
concern payment and/or enforcement of rights to payment.
     SECTION 7.2 Responsibilities of the Originators. Anything herein to the
contrary notwithstanding:
      

    18   Purchase and Sales Agreement

 



--------------------------------------------------------------------------------



 



          (a) Collection Procedures. Each Originator agrees to direct its
respective Obligors to make payments of Receivables sold, contributed or
otherwise conveyed or purported to be conveyed by it hereunder directly to a
post office box related to the relevant Lock-Box Account at a Lock-Box Bank.
Each Originator further agrees to transfer any Collections of Receivables sold
or conveyed by it hereunder that it receives directly to a Lock-Box Account
within two (2) Business Days of receipt thereof, and agrees that all such
Collections shall be deemed to be received in trust for the Company and the
Administrator (for the benefit of the Purchasers).
          (b) Each Originator shall perform its obligations hereunder, and the
exercise by the Company or its designee of its rights hereunder shall not
relieve such Originator from such obligations.
          (c) None of the Company, the Servicer, the Purchasers, the Purchaser
Agents or the Administrator shall have any obligation or liability to any
Obligor or any other third Person with respect to any Receivables, Contracts
related thereto or any other related agreements, nor shall the Company, the
Servicer, the Purchasers, the Purchaser Agents or the Administrator be obligated
to perform any of the obligations of such Originator thereunder.
          (d) Each Originator hereby grants to the Administrator an irrevocable
power of attorney, with full power of substitution, coupled with an interest,
during the occurrence and continuation of a Purchase and Sale Termination Event
to take in the name of such Originator all steps necessary or advisable to
endorse, negotiate or otherwise realize on any writing or other right of any
kind held or transmitted by such Originator or transmitted or received by the
Company (whether or not from such Originator) in connection with any Receivable
sold, contributed or otherwise conveyed or purported to be conveyed by it
hereunder or Related Right.
     SECTION 7.3 Further Action Evidencing Purchases. Each Originator agrees
that from time to time, at its expense, it will promptly execute and deliver all
further instruments and documents, and take all further action that the Company,
the Servicer, the Administrator or any Purchaser Agent may reasonably request in
order to perfect, protect or more fully evidence the Receivables and Related
Rights purchased by or contributed to the Company hereunder, or to enable the
Company to exercise or enforce any of its rights hereunder or under any other
Transaction Document. Without limiting the generality of the foregoing, upon the
request of the Company, the Administrator or any Purchaser Agent, such
Originator will:
          (a) execute (if applicable), authorize and file such financing or
continuation statements, or amendments thereto or assignments thereof, and such
other instruments or notices, as may be necessary or appropriate; and
          (b) on the Closing Date and from time to time, if requested
thereafter, mark the master data processing records that evidence or list such
Receivables and related Contracts with the legend set forth in Section 4.1(j).
Each Originator hereby authorizes the Company or its designee (including,
without limitation, the Administrator) to file one or more financing or
continuation statements, and amendments thereto and assignments thereof, without
the signature of such Originator, relative to all or any of
      

    19   Purchase and Sales Agreement

 



--------------------------------------------------------------------------------



 



the Receivables sold, contributed or otherwise conveyed or purported to be
conveyed by it hereunder and Related Rights now existing or hereafter generated
by such Originator. If any Originator fails to perform any of its agreements or
obligations under this Agreement, the Company or its designee (including,
without limitation, the Administrator) may (but shall not be required to) itself
perform, or cause the performance of, such agreement or obligation, and the
expenses of the Company or its designee (including, without limitation, the
Administrator) incurred in connection therewith shall be payable by such
Originator.
     SECTION 7.4 Application of Collections. Any payment by an Obligor in
respect of any indebtedness owed by it to any Originator shall, except as
otherwise specified by such Obligor or required by applicable law and unless
otherwise instructed by the Servicer (with the prior written consent of the
Administrator) or the Administrator, be applied as a Collection of any
Receivable or Receivables of such Obligor to the extent of any amounts then due
and payable thereunder before being applied to any other indebtedness of such
Obligor.
ARTICLE VIII
PURCHASE AND SALE TERMINATION EVENTS
     SECTION 8.1 Purchase and Sale Termination Events. Each of the following
events or occurrences described in this Section 8.1 shall constitute a “Purchase
and Sale Termination Event”:
          (a) The Facility Termination Date (as defined in the Receivables
Purchase Agreement) shall have occurred; or
          (b) Any Originator shall fail to make when due any payment or deposit
to be made by it under this Agreement or any other Transaction Document to which
it is a party and such failure shall remain unremedied for two (2) Business
Days; or
          (c) Any representation or warranty made or deemed to be made by any
Originator (or any of its officers) under or in connection with this Agreement,
any other Transaction Documents to which it is a party, or any other information
or report delivered pursuant hereto or thereto shall prove to have been
incorrect or untrue in any material respect when made or deemed made or
delivered; or
          (d) Any Originator shall fail to perform or observe any other term,
covenant or agreement contained in this Agreement or any other Transaction
Document to which it is a party and, except as otherwise provided herein, such
failure shall, solely to the extent capable of cure, remain unremedied for
thirty (30) days after the earlier of any such Originator’s knowledge or notice
thereof.
     SECTION 8.2 Remedies.
          (a) Optional Termination. Upon the occurrence of a Purchase and Sale
Termination Event, the Company shall have the option, by notice to the
Originators (with a copy to the Administrator), to declare the Purchase Facility
as terminated.
      

    20   Purchase and Sales Agreement

 



--------------------------------------------------------------------------------



 



          (b) Remedies Cumulative. Upon any termination of the Purchase Facility
pursuant to Section 8.2(a), the Company shall have, in addition to all other
rights and remedies under this Agreement, all other rights and remedies provided
under the UCC of each applicable jurisdiction and other applicable laws, which
rights shall be cumulative.
ARTICLE IX
INDEMNIFICATION
     SECTION 9.1 Indemnities by the Originators. Without limiting any other
rights which the Company may have hereunder or under applicable law, each
Originator, severally and for itself alone and Cooper, jointly and severally
with each Originator, hereby agrees to indemnify the Company and each of its
officers, directors, employees and agents (each of the foregoing Persons being
individually called a “Purchase and Sale Indemnified Party”), forthwith on
demand, from and against any and all damages, losses, claims, judgments,
liabilities and related costs and expenses, including reasonable attorneys’ fees
and disbursements (all of the foregoing being collectively called “Purchase and
Sale Indemnified Amounts”) awarded against or incurred by any of them arising
out of or as a result of the failure of such Originator to perform its
obligations under this Agreement or any other Transaction Document, or arising
out of the claims asserted against a Purchase and Sale Indemnified Party
relating to the transactions contemplated herein or therein or the use of
proceeds thereof or therefrom; excluding, however, (i) Purchase and Sale
Indemnified Amounts to the extent resulting from gross negligence or willful
misconduct on the part of such Purchase and Sale Indemnified Party, (ii) any
indemnification which has the effect of recourse for non-payment of the
Receivables due to a discharge in bankruptcy or similar insolvency proceeding or
other credit related reasons with respect to the relevant Obligor and (iii) any
net income or franchise tax imposed on such Purchase and Sale Indemnified Party
by the jurisdiction under the laws of which such Purchase and Sale Indemnified
Party is organized or any political subdivision thereof. Without limiting the
foregoing, and subject to the exclusions set forth in the preceding sentence,
each Originator, severally for itself alone and Cooper, jointly and severally
with each Originator, shall indemnify each Purchase and Sale Indemnified Party
for Purchase and Sale Indemnified Amounts relating to or resulting from:
          (a) the transfer by such Originator of an interest in any Receivable
to any Person other than the Company;
          (b) the breach of any representation or warranty made by such
Originator (or any of its officers) under or in connection with this Agreement
or any other Transaction Document, or any information or report delivered by
Originator pursuant hereto or thereto, which shall have been false or incorrect
when made or deemed made;
          (c) the failure by such Originator to comply with any applicable law,
rule or regulation with respect to any Receivable generated by such Originator
sold, contributed or otherwise transferred or purported to be transferred
hereunder or the related Contract, or the nonconformity of any Receivable
generated by such Originator sold, contributed or otherwise transferred or
purported to be transferred hereunder or the related Contract with any such
applicable law, rule or regulation;
      

    21   Purchase and Sales Agreement

 



--------------------------------------------------------------------------------



 



          (d) the failure by such Originator to vest and maintain vested in the
Company an ownership interest in the Receivables generated by such Originator
sold, contributed or otherwise transferred or purported to be transferred
hereunder free and clear of any Adverse Claim;
          (e) the failure to file, or any delay in filing, by such Originator
financing statements or other similar instruments or documents under the UCC of
any applicable jurisdiction or other applicable laws with respect to any
Receivables or purported Receivables generated by such Originator sold,
contributed or otherwise transferred or purported to be transferred hereunder,
whether at the time of any purchase or contribution or at any subsequent time to
the extent required hereunder;
          (f) any dispute, claim, offset or defense (other than discharge in
bankruptcy or similar insolvency proceeding of an Obligor or other credit
related reasons) of the Obligor to the payment of any Receivable or purported
Receivable generated by such Originator sold, contributed or otherwise
transferred or purported to be transferred hereunder (including, without
limitation, a defense based on such Receivable’s or the related Contract’s not
being a legal, valid and binding obligation of such Obligor enforceable against
it in accordance with its terms), or any other claim resulting from the services
related to any such Receivable or the furnishing of or failure to furnish such
services;
          (g) any product liability claim arising out of or in connection with
services that are the subject of any Receivable generated by such Originator;
and
          (h) any tax or governmental fee or charge (other than any tax excluded
pursuant to clause (iii) in the proviso to the preceding sentence), all interest
and penalties thereon or with respect thereto, and all out-of-pocket costs and
expenses, including the reasonable fees and expenses of counsel in defending
against the same, which are required to be paid by reason of the purchase or
ownership of the Receivables generated by such Originator or any Related
Security connected with any such Receivables.
If for any reason the indemnification provided above in this Section 9.1 is
unavailable to a Purchase and Sale Indemnified Party or is insufficient to hold
such Purchase and Sale Indemnified Party harmless, then each of the Originators,
severally and for itself and Cooper, jointly and severally with each Originator,
shall contribute to the amount paid or payable by such Purchase and Sale
Indemnified Party to the maximum extent permitted under applicable law.
ARTICLE X
MISCELLANEOUS
     SECTION 10.1 Amendments, etc.
          (a) The provisions of this Agreement may from time to time be amended,
modified or waived, if such amendment, modification or waiver is in writing and
executed by the Company and each Originator, with the prior written consent of
the Administrator and the Majority Purchaser Agents.
      

    22   Purchase and Sales Agreement

 



--------------------------------------------------------------------------------



 



          (b) No failure or delay on the part of the Company, the Servicer, any
Originator or any third party beneficiary in exercising any power or right
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power or right preclude any other or further exercise
thereof or the exercise of any other power or right. No notice to or demand on
the Company, the Servicer or any Originator in any case shall entitle it to any
notice or demand in similar or other circumstances. No waiver or approval by the
Company or the Servicer under this Agreement shall, except as may otherwise be
stated in such waiver or approval, be applicable to subsequent transactions. No
waiver or approval under this Agreement shall require any similar or dissimilar
waiver or approval thereafter to be granted hereunder.
          (c) The Transaction Documents contain a final and complete integration
of all prior expressions by the parties hereto with respect to the subject
matter thereof and shall constitute the entire agreement among the parties
hereto with respect to the subject matter thereof, superseding all prior oral or
written understandings.
     SECTION 10.2 Notices, etc. All notices and other communications provided
for hereunder shall, unless otherwise stated herein, be in writing (including
facsimile communication) and shall be delivered or sent by facsimile, or by
overnight mail, to the intended party at the mailing address or facsimile number
of such party set forth under its name on the signature pages hereof or at such
other address or facsimile number as shall be designated by such party in a
written notice to the other parties hereto or in the case of the Administrator
or any Purchaser Agent, at their respective address for notices pursuant to the
Receivables Purchase Agreement. All such notices and communications shall be
effective (i) if delivered by overnight mail, when received, and (ii) if
transmitted by facsimile, when sent, receipt confirmed by telephone or
electronic means.
     SECTION 10.3 No Waiver; Cumulative Remedies. The remedies herein provided
are cumulative and not exclusive of any remedies provided by law. Without
limiting the foregoing, each Originator hereby authorizes the Company, at any
time and from time to time, to the fullest extent permitted by law, to set off,
against any obligations of such Originator to the Company arising in connection
with the Transaction Documents (including, without limitation, amounts payable
pursuant to Section 9.1) that are then due and payable or that are not then due
and payable but have accrued, any and all indebtedness at any time owing by the
Company to or for the credit or the account of such Originator.
     SECTION 10.4 Binding Effect; Assignability. This Agreement shall be binding
upon and inure to the benefit of the Company and each Originator and their
respective successors and permitted assigns. No Originator may assign any of its
rights hereunder or any interest herein without the prior written consent of the
Company, the Administrator and each Purchaser Agent, except as otherwise herein
specifically provided. This Agreement shall create and constitute the continuing
obligations of the parties hereto in accordance with its terms, and shall remain
in full force and effect until such time as the parties hereto shall agree. The
rights and remedies with respect to any breach of any representation and
warranty made by any Originator pursuant to Article V and the indemnification
and payment provisions of Article IX and Section 10.6 shall be continuing and
shall survive any termination of this Agreement.
      

    23   Purchase and Sales Agreement

 



--------------------------------------------------------------------------------



 



     SECTION 10.5 Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
     SECTION 10.6 Costs, Expenses and Taxes. In addition to the obligations of
the Originators under Article IX, each Originator, severally and for itself
alone and Cooper, jointly and severally with each Originator, agrees to pay on
demand:
          (a) to the Company (and any successor and permitted assigns thereof)
all reasonable costs and expenses incurred by such Person in connection with the
enforcement of this Agreement and the other Transaction Documents; and
          (b) all stamp and other taxes and fees payable in connection with the
execution, delivery, filing and recording of this Agreement or the other
Transaction Documents to be delivered hereunder, and agrees to indemnify each
Purchase and Sale Indemnified Party against any liabilities with respect to or
resulting from any delay in paying or omitting to pay such taxes and fees.
     SECTION 10.7 SUBMISSION TO JURISDICTION. EACH PARTY HERETO HEREBY
IRREVOCABLY (a) SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY COURT OF THE
STATE OF NEW YORK OR THE FEDERAL COURT OF THE UNITED STATES FOR THE SOUTHERN
DISTRICT OF NEW YORK OVER ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
ANY TRANSACTION DOCUMENT; (b) AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION
OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH STATE OR UNITED STATES FEDERAL
COURT; (c) WAIVES, TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO, THE DEFENSE
OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING;
(d) IRREVOCABLY CONSENTS TO THE SERVICE OF ANY AND ALL PROCESS IN ANY SUCH
ACTION OR PROCEEDING BY THE MAILING OF COPIES OF SUCH PROCESS TO SUCH PERSON AT
ITS ADDRESS SPECIFIED IN SECTION 10.2; AND (e) AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS SECTION 10.7 SHALL AFFECT THE COMPANY’S RIGHT TO SERVE LEGAL
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING ANY ACTION OR
PROCEEDING AGAINST ANY ORIGINATOR OR ITS PROPERTY IN THE COURTS OF ANY OTHER
JURISDICTIONS.
     SECTION 10.8 WAIVER OF JURY TRIAL. EACH PARTY HERETO WAIVES ANY RIGHT TO A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER
OR RELATING TO THIS AGREEMENT, ANY OTHER TRANSACTION DOCUMENT, OR ANY AMENDMENT,
INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE
DELIVERED IN CONNECTION HEREWITH OR ARISING FROM ANY RELATIONSHIP EXISTING IN
CONNECTION WITH THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT, AND AGREES
THAT (a) ANY SUCH ACTION OR PROCEEDING SHALL
      

    24   Purchase and Sales Agreement

 



--------------------------------------------------------------------------------



 



BE TRIED BEFORE A COURT AND NOT BEFORE A JURY AND (b) ANY PARTY HERETO (OR ANY
ASSIGNEE OR THIRD PARTY BENEFICIARY OF THIS AGREEMENT) MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF
THE CONSENT OF ANY OTHER PARTY OR PARTIES HERETO TO WAIVER OF ITS OR THEIR RIGHT
TO TRIAL BY JURY.
     SECTION 10.9 Captions and Cross References; Incorporation by Reference. The
various captions (including, without limitation, the table of contents) in this
Agreement are included for convenience only and shall not affect the meaning or
interpretation of any provision of this Agreement. References in this Agreement
to any underscored Section or Exhibit are to such Section or Exhibit of this
Agreement, as the case may be. The Exhibits hereto are hereby incorporated by
reference into and made a part of this Agreement.
     SECTION 10.10 Execution in Counterparts. This Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute one and the same
Agreement.
     SECTION 10.11 Acknowledgment and Agreement. By execution below, each
Originator expressly acknowledges and agrees that all of the Company’s rights,
title, and interests in, to, and under this Agreement (but not its obligations),
shall be assigned by the Company to the Administrator (for the benefit of the
Purchasers) pursuant to the Receivables Purchase Agreement, and each Originator
consents to such assignment. Each of the parties hereto acknowledges and agrees
that the Purchasers, the Purchaser Agents and the Administrator are third party
beneficiaries of the rights of the Company arising hereunder and under the other
Transaction Documents to which any Originator is a party.
     SECTION 10.12 No Proceeding. Each Originator hereby agrees that it will not
institute, or join any other Person in instituting, against the Company any
Insolvency Proceeding so long as any of the Company Notes remains outstanding
and for at least one year and one day following the day on which the aggregate
outstanding principal amount of each Company Note is paid in full. Each
Originator further agrees that notwithstanding any provisions contained in this
Agreement to the contrary, the Company shall not, and shall not be obligated to,
pay any amount in respect of any Company Note or otherwise to such Originator
pursuant to this Agreement unless the Company has received funds which may,
subject to Section 1.4 of the Receivables Purchase Agreement, be used to make
such payment. Any amount which the Company does not pay pursuant to the
operation of the preceding sentence shall not constitute a claim (as defined in
§101 of the Bankruptcy Code) against or corporate obligation of the Company by
such Originator for any such insufficiency unless and until the provisions of
the foregoing sentence are satisfied. The agreements in this Section 10.12 shall
survive any termination of this Agreement.
     SECTION 10.13 Limited Recourse. Except as explicitly set forth herein, the
obligations of the Company under this Agreement or any other Transaction
Documents to which it is a party are solely the obligations of the Company. No
recourse under any Transaction Document shall be had against, and no liability
shall attach to, any officer, employee, director, or beneficiary,
      

    25   Purchase and Sales Agreement

 



--------------------------------------------------------------------------------



 



whether directly or indirectly, of the Company. The agreements in this
Section 10.13 shall survive any termination of this Agreement.
[Signature Pages Follow]
      

    26   Purchase and Sales Agreement

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the date first
above written.

                  COOPER RECEIVABLES LLC    
 
           
 
  By:   /s/ Charles F. Nagy
 
   
 
  Name:   Charles F. Nagy    
 
  Title:   Assistant Treasurer    
 
           
 
  By:   /s/ Stephen O. Schroeder
 
   
 
  Name:   Stephen O. Schroeder    
 
  Title:   President and Treasurer    
 
           
 
  Address:   COOPER RECEIVABLES LLC    
 
      701 Lima Avenue    
 
      Findlay, OH 45840    
 
           
 
  Attention:   Charles F. Nagy, Assistant Treasurer    
 
  Telephone:   (419) 424-4214    
 
  Facsimile:   (419) 424-4212    

    S-1   Purchase and Sale Agreement

 



--------------------------------------------------------------------------------



 



                  ORIGINATORS:    
 
                COOPER TIRE & RUBBER COMPANY, as an Originator    
 
           
 
  By:   /s/ Philip G. Weaver
 
   
 
  Name:   Philip G. Weaver    
 
  Title:   Vice President and Chief Financial Officer    
 
           
 
  By:   /s/ Stephen O. Schroeder
 
   
 
  Name:   Stephen O. Schroeder    
 
  Title:   Vice President and Treasurer    
 
           
 
  Address:   Cooper Tire & Rubber Company    
 
      701 Lima Avenue    
 
      Findlay, OH 45840    
 
  Attention:   Philip G. Weaver, Vice President and    
 
      Chief Financial Officer    
 
  Telephone:   (419) 424-4320    
 
  Facsimile:   (419) 424-4212    
 
           
 
  Copy to:        
 
           
 
      James E. Kline, General Counsel    
 
      Cooper Tire & Rubber Company    
 
      701 Lima Avenue    
 
      Findlay, OH 45840    
 
           
 
      Telephone: (419) 427-4757    
 
      Facsimile: (419) 831-6876    

    S-2   Purchase and Sale Agreement

 



--------------------------------------------------------------------------------



 



                  OLIVER RUBBER COMPANY, as an Originator    
 
           
 
  By:   /s/ Stephen O. Schroeder
 
   
 
  Name:   Stephen O. Schroeder    
 
  Title:   Treasurer    
 
           
 
  By:   /s/ Charles F. Nagy
 
   
 
  Name:   Charles F. Nagy    
 
  Title:   Assistant Treasurer    
 
           
 
  Address:   Oliver Rubber Company    
 
      701 Lima Avenue    
 
      Findlay, OH 45840    
 
  Attention:   Philip G. Weaver, Vice President and    
 
      Chief Financial Officer    
 
  Telephone:   (419) 424-4320    
 
  Facsimile:   (419) 424-4212    
 
           
 
  Copy to:        
 
           
 
      James E. Kline, General Counsel    
 
      Cooper Tire & Rubber Company    
 
      701 Lima Avenue    
 
      Findlay, OH 45840    
 
           
 
      Telephone: (419) 427-4757    
 
      Facsimile: (419) 831-6876    

    S-3   Purchase and Sale Agreement

 



--------------------------------------------------------------------------------



 



Schedule I
LIST OF ORIGINATORS
     Cooper Tire & Rubber Company
     Oliver Rubber Company

    Schedule I-1   Purchase and Sale Agreement

 



--------------------------------------------------------------------------------



 



Schedule II
STATE OF ORGANIZATION OF EACH ORIGINATOR

      Originator   State of Organization
Cooper Tire & Rubber Company
  Delaware
 
   
Oliver Rubber Company
  California

    Schedule II-1   Purchase and Sale Agreement

 



--------------------------------------------------------------------------------



 



Schedule III
LOCATION OF BOOKS AND RECORDS OF ORIGINATORS

      Originator   Location of Books and Records
Cooper Tire & Rubber Company
  701 Lima Avenue
 
  Findlay, OH 45840
 
   
Oliver Rubber Company
  701 Lima Avenue
 
  Findlay, OH 45840

    Schedule III-1   Purchase and Sale Agreement

 



--------------------------------------------------------------------------------



 



Schedule IV
TRADE NAMES

      Legal Name   Trade Names
Cooper Tire & Rubber Company
  Cooper Tires
 
   
Oliver Rubber Company
  Oliver

    Schedule IV-1   Purchase and Sale Agreement

 



--------------------------------------------------------------------------------



 



Schedule V
ACTIONS/SUITS
None

    Schedule V-1   Purchase and Sale Agreement

 



--------------------------------------------------------------------------------



 



Exhibit A
FORM OF PURCHASE REPORT
Originator: [Name of Originator]
Purchaser: COOPER RECEIVABLES LLC
Payment Date:

     
1.
  Outstanding Balance of Receivables Purchased:
 
   
2.
  Fair Market Value Discount:
 
   
 
  1/{1 + [(Prime Rate x Days’ Sales Outstanding]}
 
                                                        365
 
   
 
  Where:
 
   
 
  Prime Rate =                                         
 
   
 
  Days’ Sales Outstanding =                                         
 
   
3.
  Purchase Price (1 x 2) = $                                         

    Exhibit A-1   Purchase and Sale Agreement

 



--------------------------------------------------------------------------------



 



Exhibit B
COMPANY NOTE
New York, New York
August 30, 2006
     FOR VALUE RECEIVED, the undersigned, COOPER RECEIVABLES LLC, a Delaware
limited liability company (the “Company”), promises to pay to COOPER TIRE &
RUBBER COMPANY, a Delaware corporation (“Originator”), on the terms and subject
to the conditions set forth herein and in the Purchase and Sale Agreement
referred to below, the aggregate unpaid Purchase Price of all Receivables
purchased by the Company from Originator pursuant to such Purchase and Sale
Agreement, as such unpaid Purchase Price is shown in the records of Servicer.
     1. Purchase and Sale Agreement. This Company Note is one of the Company
Notes described in, and is subject to the terms and conditions set forth in,
that certain Purchase and Sale Agreement dated as of August 30, 2006 (as the
same may be amended, supplemented, amended and restated or otherwise modified in
accordance with its terms, the “Purchase and Sale Agreement”), among the
Company, the Originator, and the various entities listed thereto as Originators.
Reference is hereby made to the Purchase and Sale Agreement for a statement of
certain other rights and obligations of the Company and the Originator.
     2. Definitions. Capitalized terms used (but not defined) herein have the
meanings assigned thereto in the Purchase and Sale Agreement and in Exhibit I to
the Receivables Purchase Agreement (as defined in the Purchase and Sale
Agreement). In addition, as used herein, the following terms have the following
meanings:
     “Bankruptcy Proceedings” has the meaning set forth in clause (b) of
paragraph 9 hereof.
     “Final Maturity Date” means the Payment Date immediately following the date
that falls one year and one day after the Facility Termination Date.
     “Interest Period” means the period from and including a Payment Date (or,
in the case of the first Interest Period, the date hereof) to but excluding the
next Payment Date.
     “Senior Interests” means, collectively, (i) all accrued Discount on the
Purchased Interest, (ii) the fees referred to in Section 1.5 of the Receivables
Purchase Agreement, (iii) all amounts payable pursuant to Sections 1.7 or 6.4 of
the Receivables Purchase Agreement, (iv) the Aggregate Capital and (v) all other
obligations of the Company and the Servicer that are due and payable, to (a) the
Purchasers, the Purchaser Agents, the Administrator and their respective
successors, permitted transferees and assigns arising in connection with the
Transaction Documents and (b) any Indemnified Party or Affected Person arising

              Exhibit B-1   Purchase and Sale Agreement

 



--------------------------------------------------------------------------------



 



in connection with the Receivables Purchase Agreement, in each case, howsoever
created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing, or due or to become due, together with
any and all interest and Discount accruing on any such amount after the
commencement of any Bankruptcy Proceedings, notwithstanding any provision or
rule of law that might restrict the rights of any Senior Interest Holder, as
against the Company or anyone else, to collect such interest.
     “Senior Interest Holders” means, collectively, the Purchasers, the
Administrator and the Indemnified Parties and Affected Persons.
     “Subordination Provisions” means, collectively, clauses (a) through (l) of
paragraph 9 hereof.
     “Telerate Screen Rate” means, for any Interest Period, the rate for thirty
day commercial paper denominated in Dollars which appears on Page 1250 of the
Dow Jones Telerate Service (or such other page as may replace that page on that
service for the purpose of displaying Dollar commercial paper rates) at
approximately 9:00 a.m., New York City time, on the first day of such Interest
Period.
     3. Interest. Subject to the Subordination Provisions set forth below, the
Company promises to pay interest on this Company Note as follows:
     (a) Prior to the Final Maturity Date, the aggregate unpaid Purchase Price
from time to time outstanding during any Interest Period shall bear interest at
a rate per annum equal to the Telerate Screen Rate for such Interest Period, as
determined by the Servicer; and
     (b) From (and including) the Final Maturity Date to (but excluding) the
date on which the entire aggregate unpaid Purchase Price is fully paid, the
aggregate unpaid Purchase Price from time to time outstanding shall bear
interest at a rate per annum equal to the rate of interest publicly announced
from time to time by PNC Bank, National Association, as its “base rate”,
“reference rate” or other comparable rate, as determined by the Servicer.
     4. Interest Payment Dates. Subject to the Subordination Provisions set
forth below, the Company shall pay accrued interest on this Company Note on each
Payment Date, and shall pay accrued interest on the amount of each principal
payment made in cash on a date other than a Payment Date at the time of such
principal payment.
     5. Basis of Computation. Interest accrued hereunder that is computed by
reference to the Telerate Screen Rate shall be computed for the actual number of
days elapsed on the basis of a 360-day year, and interest accrued hereunder that
is computed by reference to the rate described in paragraph 3(b) of this Company
Note shall be computed for the actual number of days elapsed on the basis of a
365- or 366-day year.
     6. Principal Payment Dates. Subject to the Subordination Provisions set
forth below, payments of the principal amount of this Company Note shall be made
as follows:

              Exhibit B-2   Purchase and Sale Agreement

 



--------------------------------------------------------------------------------



 



     (a) The principal amount of this Company Note shall be reduced by an amount
equal to each payment deemed made pursuant to Section 3.3 of the Purchase and
Sale Agreement; and
     (b) The entire remaining unpaid Purchase Price of all Receivables purchased
by the Company from Originator pursuant to the Purchase and Sale Agreement shall
be paid on the Final Maturity Date.
Subject to the Subordination Provisions set forth below, the principal amount of
and accrued interest on this Company Note may be prepaid by, and in the sole
discretion of the Company, on any Business Day without premium or penalty.
     7. Payment Mechanics. All payments of principal and interest hereunder are
to be made in lawful money of the United States of America in the manner
specified in Article III of the Purchase and Sale Agreement.
     8. Enforcement Expenses. In addition to and not in limitation of the
foregoing, but subject to the Subordination Provisions set forth below and to
any limitation imposed by applicable law, the Company agrees to pay all
expenses, including reasonable attorneys’ fees and legal expenses, incurred by
Originator in seeking to collect any amounts payable hereunder which are not
paid when due.
     9. Subordination Provisions. The Company covenants and agrees, and
Originator and any other holder of this Company Note (collectively, Originator
and any such other holder are called the “Holder”), by its acceptance of this
Company Note, likewise covenants and agrees on behalf of itself and any holder
of this Company Note, that the payment of the principal amount of and interest
on this Company Note is hereby expressly subordinated in right of payment to the
payment and performance of the Senior Interests to the extent and in the manner
set forth in the following clauses of this paragraph 9:
     (a) No payment or other distribution of the Company’s assets of any kind or
character, whether in cash, securities, or other rights or property, shall be
made on account of this Company Note except to the extent such payment or other
distribution is (i) permitted under Section 1(n) of Exhibit IV to the
Receivables Purchase Agreement or (ii) made pursuant to clause (a) or (b) of
paragraph 6 of this Company Note;
     (b) In the event of any dissolution, winding up, liquidation, readjustment,
reorganization or other similar event relating to the Company, whether voluntary
or involuntary, partial or complete, and whether in bankruptcy, insolvency or
receivership proceedings, or upon an assignment for the benefit of creditors, or
any other marshalling of the assets and liabilities of the Company or any sale
of all or substantially all of the assets of the Company other than as permitted
by the Purchase and Sale Agreement (such proceedings being herein collectively
called “Bankruptcy Proceedings”), the Senior Interests shall first be paid and
performed in full and in cash before Originator shall be entitled to receive and
to retain any payment or distribution in respect of this Company Note. In order
to implement the foregoing: (i) all payments and distributions of any kind or
character in respect of this Company Note to which Holder would be entitled
except

              Exhibit B-3   Purchase and Sale Agreement

 



--------------------------------------------------------------------------------



 



for this clause (b) shall be made directly to the Administrator (for the benefit
of the Senior Interest Holders); (ii) Holder shall promptly file a claim or
claims, in the form required in any Bankruptcy Proceedings, for the full
outstanding amount of this Company Note, and shall use commercially reasonable
efforts to cause said claim or claims to be approved and all payments and other
distributions in respect thereof to be made directly to the Administrator (for
the benefit of the Senior Interest Holders) until the Senior Interests shall
have been paid and performed in full and in cash; and (iii) Holder hereby
irrevocably agrees that Administrator (acting on behalf of the Purchasers), in
the name of Holder or otherwise, demand, sue for, collect, receive and receipt
for any and all such payments or distributions, and file, prove and vote or
consent in any such Bankruptcy Proceedings with respect to any and all claims of
Holder relating to this Company Note, in each case until the Senior Interests
shall have been paid and performed in full and in cash;
     (c) In the event that Holder receives any payment or other distribution of
any kind or character from the Company or from any other source whatsoever, in
respect of this Company Note, other than as expressly permitted by the terms of
this Company Note, such payment or other distribution shall be received in trust
for the Senior Interest Holders and shall be turned over by Holder to the
Administrator (for the benefit of the Senior Interest Holders) forthwith. Holder
will mark its books and records so as clearly to indicate that this Company Note
is subordinated in accordance with the terms hereof. All payments and
distributions received by the Administrator in respect of this Company Note, to
the extent received in or converted into cash, may be applied by the
Administrator (for the benefit of the Senior Interest Holders) first to the
payment of any and all expenses (including reasonable attorneys’ fees and legal
expenses) paid or incurred by the Senior Interest Holders in enforcing these
Subordination Provisions, or in endeavoring to collect or realize upon this
Company Note, and any balance thereof shall, solely as between Originator and
the Senior Interest Holders, be applied by the Administrator (in the order of
application set forth in Section 1.4(d) of the Receivables Purchase Agreement)
toward the payment of the Senior Interests; but as between the Company and its
creditors, no such payments or distributions of any kind or character shall be
deemed to be payments or distributions in respect of the Senior Interests;
     (d) Notwithstanding any payments or distributions received by the Senior
Interest Holders in respect of this Company Note, while any Bankruptcy
Proceedings are pending Holder shall not be subrogated to the then existing
rights of the Senior Interest Holders in respect of the Senior Interests until
the Senior Interests have been paid and performed in full and in cash. If no
Bankruptcy Proceedings are pending, Holder shall only be entitled to exercise
any subrogation rights that it may acquire (by reason of a payment or
distribution to the Senior Interest Holders in respect of this Company Note) to
the extent that any payment arising out of the exercise of such rights would be
permitted under Section 1(n) of Exhibit IV to the Receivables Purchase
Agreement;
     (e) These Subordination Provisions are intended solely for the purpose of
defining the relative rights of Holder, on the one hand, and the Senior Interest
Holders on the other hand. Nothing contained in these Subordination Provisions
or elsewhere in this Company Note is intended to or shall impair, as between the
Company, its creditors

              Exhibit B-4   Purchase and Sale Agreement

 



--------------------------------------------------------------------------------



 



(other than the Senior Interest Holders) and Holder, the Company’s obligation,
which is unconditional and absolute, to pay Holder the principal of and interest
on this Company Note as and when the same shall become due and payable in
accordance with the terms hereof or to affect the relative rights of Holder and
creditors of the Company (other than the Senior Interest Holders);
     (f) Holder shall not, until the Senior Interests have been paid and
performed in full and in cash, (i) cancel, waive, forgive, or commence legal
proceedings to enforce or collect, or subordinate to any obligation of the
Company, howsoever created, arising or evidenced, whether direct or indirect,
absolute or contingent, or now or hereafter existing, or due or to become due,
other than the Senior Interests, this Company Note or any rights in respect
hereof or (ii) convert this Company Note into an equity interest in the Company,
unless Holder shall, in either case, have received the prior written consent of
the Administrator;
     (g) Holder shall not, without the advance written consent of the
Administrator and Purchaser, commence, or join with any other Person in
commencing, any Bankruptcy Proceedings with respect to the Company until at
least one year and one day shall have passed since the Senior Interests shall
have been paid and performed in full and in cash;
     (h) If, at any time, any payment (in whole or in part) of any Senior
Interest is rescinded or must be restored or returned by a Senior Interest
Holder (whether in connection with Bankruptcy Proceedings or otherwise), these
Subordination Provisions shall continue to be effective or shall be reinstated,
as the case may be, as though such payment had not been made;
     (i) Each of the Senior Interest Holders may, from time to time, at its sole
discretion, without notice to Holder, and without waiving any of its rights
under these Subordination Provisions, take any or all of the following actions:
(i) retain or obtain an interest in any property to secure any of the Senior
Interests; (ii) retain or obtain the primary or secondary obligations of any
other obligor or obligors with respect to any of the Senior Interests;
(iii) extend or renew for one or more periods (whether or not longer than the
original period), alter or exchange any of the Senior Interests, or release or
compromise any obligation of any nature with respect to any of the Senior
Interests; (iv) amend, supplement, amend and restate, or otherwise modify any
Transaction Document; and (v) release its security interest in, or surrender,
release or permit any substitution or exchange for all or any part of any rights
or property securing any of the Senior Interests, or extend or renew for one or
more periods (whether or not longer than the original period), or release,
compromise, alter or exchange any obligations of any nature of any obligor with
respect to any such rights or property;
     (j) Holder hereby waives: (i) notice of acceptance of these Subordination
Provisions by any of the Senior Interest Holders; (ii) notice of the existence,
creation, non-payment or non-performance of all or any of the Senior Interests;
and (iii) all diligence in enforcement, collection or protection of, or
realization upon, the Senior Interests, or any thereof, or any security
therefor;

              Exhibit B-5   Purchase and Sale Agreement

 



--------------------------------------------------------------------------------



 



     (k) Each of the Senior Interest Holders may, from time to time, on the
terms and subject to the conditions set forth in the Transaction Documents to
which such Persons are party, but without notice to Holder, assign or transfer
any or all of the Senior Interests, or any interest therein; and,
notwithstanding any such assignment or transfer or any subsequent assignment or
transfer thereof, such Senior Interests shall be and remain Senior Interests for
the purposes of these Subordination Provisions, and every immediate and
successive assignee or transferee of any of the Senior Interests or of any
interest of such assignee or transferee in the Senior Interests shall be
entitled to the benefits of these Subordination Provisions to the same extent as
if such assignee or transferee were the assignor or transferor; and
     (l) These Subordination Provisions constitute a continuing offer from the
holder of this Company Note to all Persons who become the holders of, or who
continue to hold, Senior Interests; and these Subordination Provisions are made
for the benefit of the Senior Interest Holders, and the Administrator may
proceed to enforce such provisions on behalf of each of such Persons.
     10. General. No failure or delay on the part of Originator in exercising
any power or right hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such power or right preclude any other or
further exercise thereof or the exercise of any other power or right. No
amendment, modification or waiver of, or consent with respect to, any provision
of this Company Note shall in any event be effective unless (i) the same shall
be in writing and signed and delivered by the Company and Holder and (ii) all
consents required for such actions under the Transaction Documents shall have
been received by the appropriate Persons.
     11. Maximum Interest. Notwithstanding anything in this Company Note to the
contrary, the Company shall never be required to pay unearned interest on any
amount outstanding hereunder and shall never be required to pay interest on the
principal amount outstanding hereunder at a rate in excess of the maximum
nonusurious interest rate that may be contracted for, charged or received under
applicable federal or state law (such maximum rate being herein called the
“Highest Lawful Rate”). If the effective rate of interest which would otherwise
by payable under this Company Note would exceed the Highest Lawful Rate, or if
the holder of this Company Note shall receive any unearned interest or shall
receive monies that are deemed to constitute interest which would increase the
effective rate of interest payable by the Company under this Company Note to a
rate in excess of the Highest Lawful Rate, then (i) the amount of interest which
would otherwise be payable by the Company under this Company Note shall be
reduced to the amount allowed by applicable law, and (ii) any unearned interest
paid by the Company or any interest paid by the Company in excess of the Highest
Lawful Rate shall be refunded to the Company. Without limitation of the
foregoing, all calculations of the rate of interest contracted for, charged or
received by Originator under this Company Note that are made for the purpose of
determining whether such rate exceeds the Highest Lawful Rate applicable to
Originator (such Highest Lawful Rate being herein called the “Originator’s
Maximum Permissible Rate”) shall be made, to the extent permitted by usury laws
applicable to Originator (now or hereafter enacted), by amortizing, prorating
and spreading in equal parts during the actual period during which any amount
has been outstanding hereunder all interest at any time contracted for, charged
or received by Originator in connection herewith. If at any time

              Exhibit B-6   Purchase and Sale Agreement

 



--------------------------------------------------------------------------------



 



and from time to time (i) the amount of interest payable to Originator on any
date shall be computed at Originator’s Maximum Permissible Rate pursuant to the
provisions of the foregoing sentence and (ii) in respect of any subsequent
interest computation period the amount of interest otherwise payable to
Originator would be less than the amount of interest payable to Originator
computed at Originator’s Maximum Permissible Rate, then the amount of interest
payable to Originator in respect of such subsequent interest computation period
shall continue to be computed at Originator’s Maximum Permissible Rate until the
total amount of interest payable to Originator shall equal the total amount of
interest which would have been payable to Originator if the total amount of
interest had been computed without giving effect to the provisions of the
foregoing sentence.
     12. Governing Law. THIS COMPANY NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF).
     13. Captions. Paragraph captions used in this Company Note are for
convenience only and shall not affect the meaning or interpretation of any
provision of this Company Note.

              Exhibit B-7   Purchase and Sale Agreement

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Company Note to be executed
as of the date first written above.

                  COOPER RECEIVABLES LLC    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        

              Exhibit B-8   Purchase and Sale Agreement

 



--------------------------------------------------------------------------------



 



Exhibit C
FORM OF JOINDER AGREEMENT
     THIS JOINDER AGREEMENT, dated as of                     , 20___(this
“Agreement”) is executed by                    , a [corporation][limited
liability company] organized under the laws of                      (the
“Additional Originator”), with its principal place of business located at
                    .
BACKGROUND:
     A. COOPER RECEIVABLES LLC, a Delaware limited liability company (the
“Company”) and the various entities from time to time party thereto, as
Originators (collectively, the “Originators”), have entered into that certain
Purchase and Sale Agreement, dated as of August 30, 2006 (as amended, restated,
supplemented or otherwise modified through the date hereof, and as it may be
further amended, restated, supplemented or otherwise modified from time to time,
the “Purchase and Sale Agreement”).
     B. The Additional Originator desires to become a Originator pursuant to
Section 4.3 of the Purchase and Sale Agreement.
     NOW, THEREFORE, in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Additional Originator hereby agrees as follows:
     SECTION 1. Definitions. Capitalized terms used in this Agreement and not
otherwise defined herein shall have the meanings assigned thereto in the
Purchase and Sale Agreement or in the Receivables Purchase Agreement (as defined
in the Purchase and Sale Agreement).
     SECTION 2. Transaction Documents. The Additional Originator hereby agrees
that it shall be bound by all of the terms, conditions and provisions of, and
shall be deemed to be a party to (as if it were an original signatory to), the
Purchase and Sale Agreement and each of the other relevant Transaction
Documents. From and after the later of the date hereof and the date that the
Additional Originator has complied with all of the requirements of Section 4.3
of the Purchase and Sale Agreement, the Additional Originator shall be an
Originator for all purposes of the Purchase and Sale Agreement and all other
Transaction Documents. The Additional Originator hereby acknowledges that it has
received copies of the Purchase and Sale Agreement and the other Transaction
Documents.
     SECTION 3. Representations and Warranties. The Additional Originator hereby
makes all of the representations and warranties set forth in Article V (to the
extent applicable) of the Purchase and Sale Agreement as of the date hereof
(unless such representations or warranties relate to an earlier date, in which
case as of such earlier date), as if such representations and warranties were
fully set forth herein. The Additional Originator hereby represents and warrants
that its location (as defined in the applicable UCC) is
[                                        ], and the offices where the Additional
Originator keeps all of its Records and Related Security is as follows:

              Exhibit C-1   Purchase and Sale Agreement

 



--------------------------------------------------------------------------------



 



                                                                           
                                                                           
                                                                           
     SECTION 4. Miscellaneous. This Agreement shall be governed by, and
construed in accordance with, the internal laws of the State of New York. This
Agreement is executed by the Additional Originator for the benefit of the
Company, and its assigns, and each of the foregoing parties may rely hereon.
This Agreement shall be binding upon, and shall inure to the benefit of, the
Additional Originator and its successors and permitted assigns.
[Signature Pages Follow]

              Exhibit C-2   Purchase and Sale Agreement

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has caused this Agreement to be
executed by its duly authorized officer as of the date and year first above
written.

                  [NAME OF ADDITIONAL ORIGINATOR]
 
           
 
  By:                  
 
      Name:    
 
           
 
      Title:    
 
           

Consented to:
COOPER RECEIVABLES LLC

             
By:
                     
 
  Name:        
 
           
 
  Title:        
 
     
 
   

Acknowledged by:
PNC BANK, NATIONAL ASSOCIATION,
as Administrator

             
By:
                     
 
  Name:        
 
           
 
  Title:        
 
     
 
   

[PURCHASER AGENTS]

             
By:
                     
 
  Name:        
 
           
 
  Title:        
 
     
 
   

              Exhibit C-3   Purchase and Sale Agreement

 